Dawson, J.
(dissenting): Considered technically the application for the writ is defective in that it lacks a specific allegation that the right-about-face of the state highway commission was prompted by log-rolling or other improper considerations. But in view of the. considerable burden of expense already incurred by Dickinson county on the faith of the official sanction already given to this road project by the state highway commission, I would overrule the motion to quash and require the commission to answer. If it has a reason that would passably justify its conduct it would be better for the commission itself and mayhap give some satisfaction to the' taxpayers whose money has already been spent on this road project if that explanation were set down in black and white. It will not help to give this state an adequate system of highways to have it understood that however prudently and in good faith a board of county commissioners sets about the doing of their part, and incurs public expense in furtherance thereof, the state highway commission may block the project completely for any reason or for no reason, and notwithstanding it has already given its approval of the work the county board has undertaken to accomplish. A state board is no more sacrosanct than a county board, and this court has repeatedly issued its writ to remind the latter of its duty in this matter of diligently pushing to completion road and bridge projects officially authorized and regularly undertaken. In State, ex rel., v. Johnson County Comm’rs, 124 Kan. 511, 517, 260 Pac. 985, it was said:
“Nor is it any excuse that the board is now of the opinion that the road so ordered to be constructed is not practicable or that some other road is more desirable. All these questions were finally determined when valid preliminary *443proceedings were had and the improvement ordered. Whatever may have been the real reason which led the board to balk on the improvement or refuse to proceed as the law prescribes on the beaten path, those and like excuses afford no justification for its refusal. No steps have ever been taken to vacate the order made, nor has it ever been adjudged to be invalid by any tribunal. As illustrating the lack of merit in the excuses made by the board, it is sufficient to refer to the following authorities: State, ex rel., v. Linn County, 113 Kan. 203, 213 Pac. 1062; State, ex rel., v. Franklin County, 115 Kan. 531, 223 Pac. 261; State, ex rel., v. Linn County Comm’rs, 120 Kan. 356, 243 Pac. 539; State, ex rel., v. Leavenworth County Comm’rs, 121 Kan. 148, 245 Pae. 1051; State, ex rel., v. Franklin County Comm’rs, 124 Kan. 141, 256 Pac. 716.”
I therefore dissent.
Mr. Justice Harvey and Mr. Justice Hopkins join in this dissent.